Citation Nr: 0714932	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's VA outpatient treatment records contain a 
diagnosis of PTSD.  The veteran has described his claimed 
stressors in written correspondence and during a January 2007 
hearing before the undersigned Veterans Law Judge.  

The veteran states that the first stressor occurred in August 
or September 1967 in "Phu Ti", when he was with the 84th 
Engineering Group, Company A.  He was riding in a 290 scraper 
with a night crew and saw the scraper in front of him run 
over a boy on a moped.  

The second stressor occurred in December 1967 or February 
1968 when the veteran was working with the 815 Engineering 
Group, Company A, at "Placu".  The veteran was working an 
entrenching machine when he and his pipeline crew were 
attacked.  After exchanging gunfire, he saw 15 corpses.  
Armored personnel carriers then ran over the corpses and he 
had to collect body parts. 

The third stressor occurred in February or April 1968 at 
"Placu" when the veteran was working with the 815 Engineer 
Group, Company A, which he described as his own unit.  The 
veteran saw the corpse of a girl who had been hit by a 
military truck.  

The fourth stressor occurred in June or July 1968 at the 
Engineer Field at "Placu".  The veteran was with the 15th 
Engineering Brigade, which he described as his own unit.  The 
veteran was in a tower on guard duty.  He saw a couple of 
newly arrived soldiers he had just met tossing a grenade 
while doing bunker duty.  The grenade exploded and one of the 
soldiers lost his legs.  The veteran went to him immediately 
after the explosion and remembers the soldier asking him to 
scratch his feet for him, unaware that he no longer had any.  

With respect to the veteran's unit assignments, the Board 
notes that his service personnel records are also of record.

VA has not attempted to verify the veteran's stressors.  VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A.  § 5103A; 38 
C.F.R. § 3.159(c)(2) (2006).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The Board therefore finds that an 
attempt to verify the stressors is required. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the information provided by 
the veteran concerning the specific 
circumstances of his alleged stressors, 
and a copy of his service records 
documenting his assignments, to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and/or the appropriate 
service department in an attempt to 
verify the veteran's stressors.  Positive 
and negative responses should be 
documented.

2.  If, and only if, a claimed stressor 
has been verified, arrange for an 
examination of the veteran by an 
appropriate VA examiner to determine the 
diagnosis of any psychiatric disorders 
that are present.  The examination should 
be conducted in accordance with DSM-IV.  
Furnish the examiner a complete and 
accurate account of the stressor or 
stressors determined to be established by 
the record and the examiner must be 
instructed that only those events as 
reported in the record may be considered 
for the purpose of determining whether 
inservice stressors caused current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressors.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful events found to have been 
established by the originating agency.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

3.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, provide 
the veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



